Citation Nr: 1712196	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-39 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected gunshot wound to the left knee, with advanced degenerative arthritis and deformity of anterior tibial tubercle prominence (left knee gunshot wound residuals). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968 in the Republic of Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the RO in Roanoke, Virginia.

This case was remanded on July 15, 2016, for a hearing to be scheduled on the issue of service connection for a right hip disorder.  The hearing was scheduled for February 24, 2017.  On February 21, 2017, the Veteran's representative withdrew the request for a hearing and requested that the record remain open for 30 days.


FINDING OF FACT

A right hip disorder is proximately due to or the result of the service-connected left knee gunshot wound residuals. 


CONCLUSION OF LAW

Criteria for a right hip disorder as a secondary to the service-connected gunshot wound to the left knee are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a right hip disorder, to include as secondary to the service-connected gunshot wound to the left knee, with advanced degenerative arthritis and deformity of anterior tibial tubercle prominence.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310 (a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection is in effect for left knee gunshot wound residuals. 

The Salem VAMC records show that the Veteran was diagnosed with right hip arthritis in June 2008.  The medical imaging impression showed advanced osteoarthritis in the right hip.  The medical record reflects that most of the degenerative findings in the right hip have been found since the prior film in October 2003. 

A VA examination was provided for the Veteran in February 2013 by the RO.  The examiner explained that "The claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  In part, the VA examiner's rationale was that:

The Veteran has advanced right hip degenerative joint disease.  This is not caused by his left knee condition.  The pathogenesis of the development of osteoarthritis is caused by the wear effect of aging.  The hip joint is a weight bearing joint and the narrowing of the joint space is caused by the cartilage that cushions the ends of bones to deteriorates over time.  There is no evidence in the record or on today's examination this deterioration of the joint space is proximately or primarily caused by the veteran's left knee condition.

In January 2016 the Veteran had an examination completed on his right hip by a private physician, Dr. D., MD of Parkersburg, West Virginia.  Dr. D. reviewed the VA examiner's medical opinion, from February 2013, and disagreed with that opinion.  He found that: 

with ambulation, the limping that occurred from the left knee rotates through the back and down the other extremity and can cause compensatory changed in the opposite limb.  He has developed degenerative change in the right hip, as a result of excessive standing and weightbearing on the right leg, because he could not put it on the left leg.  So again, although it is possible that this is a natural aging process, it is also possible that this is related to the left knee.  Here again, he meets the legal standard, and I would say that, as likely as not, his current right hip difficulties are related to the limping that has occurred as a result of the left knee.

Here, the Board finds that this claim is in relative equipoise.  38 U.S.C.A. § 5107 (2014); Gilbert.  In this regard there is an approximate balance of positive and negative evidence regarding the issue of the case.  The benefit of the doubt doctrine is therefore afforded to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Board finds that service connection for the Veteran's right hip disorder is proximately due to, or the result of, the service-connected gunshot wound to the left knee.  Therefore, service connection for the right hip disorder is warranted.  

Duty to Assist and Notify

As the Board grants the benefits sought on appeal in full, there is no need to discuss compliance with VA's duty to notify and assist the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for a right hip disorder, as secondary to the service-connected left knee gunshot wound residuals, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


